NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          AUG 20 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

ELMER JON BUCKARDT,                              No. 12-72119

               Petitioner - Appellant,           Tax Ct. No. 29924-09

  v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Elmer Jon Buckardt appeals pro se from the Tax Court’s decision, after a

bench trial, sustaining notices of determination and granting the Commissioner of

Internal Revenue’s motion to collect by levy unpaid federal income taxes for tax

years 2000, 2001, and 2002. We have jurisdiction under 26 U.S.C. § 7482(a)(1).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo the Tax Court’s legal conclusions, Ann Jackson Family Found.

v. Comm’r, 15 F.3d 917, 920 (9th Cir. 1994), and for clear error its factual

determinations, Hansen v. Comm’r, 471 F.3d 1021, 1028 (9th Cir. 2006). We

affirm.

      The Tax Court properly sustained the collection actions because Buckardt

received the notices of deficiency for the tax years at issue but did not challenge

the underlying liabilities, and therefore could not raise those issues in the hearing

regarding the proposed levy. See 26 U.S.C. § 6330(c)(2)(B) (a person may raise

challenges to underlying tax liability in the hearing regarding a proposed levy “if

the person did not receive any statutory notice of deficiency for such tax liability or

did not otherwise have an opportunity to dispute such tax liability”).

      The Tax Court did not abuse its discretion by admitting into evidence

certified Certificates of Assessments and Payments (“Form 4340”). See Hansen v.

United States, 7 F.3d 137, 138 (9th Cir. 1993) (per curiam) (“Form 4340 is

admissible as a public record . . . . Form 4340 is probative evidence in and of itself

and, ‘in the absence of contrary evidence, [is] sufficient to establish that notices

and assessments were properly made.’” (alteration in original; citation omitted));

Hudspeth v. Comm’r, 914 F.2d 1207, 1213 (9th Cir. 1990) (standard of review).




                                           2                                     12-72119
Buckardt’s remaining arguments are without merit.

AFFIRMED.




                                 3                  12-72119